DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 99-122 are pending as amended 3/10/20, and are considered herein.

Specification
	The specification is objected to.
	The specification fails to provide the present status of the parent non-provisional application, in the first paragraph.



Claim Objections
Claim 101 is objected to because of the following informalities:  Claim 101 recites the word “form”, while it is clear what is meant to be present is the word “from”.  Appropriate correction is required.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 99 be found allowable, claim 100 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 100 limits the cargo of claim 99 to a markush group which includes anything that may be considered a “synthetic particle”.  The mechanism by which something is made does not alter the structure made, and thus, “synthetic particle” includes all the scope of Claim 99.  Thus, despite a slight difference in wording, these claims have substantially the same scope.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 111 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 111 recites “a filer membrane”. It is not clear what is being claimed.  While typos exist in the art for filter membrane (e.g, U.S. Patent Application Publication No. 2019/0209408, paragraph 182), there is no mention in the specification or art of a filer membrane, being distinct from a filter membrane.  And thus, it is not clear what the scope is meant to be.  For purposes of compact prosecution, it will be considered to be “a filter membrane”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 99-122 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 102 generically recites that the cargo of Claim 99 is a cargo that does not transduce into a cell.  Because this is a depending claim, from the independent claim, it is also clear that this scope applies to all claims.
The specification describes that the methods used herein allow the transfection of cells (e.g., TITLE, ABSTRACT).  With regard to the delivery of cargos that cannot transfect cells, there is no mention of any reason or use of the same.  What is described, however, is that this method allows the transfection of cargos that, under other transfection processes, do not work, like BACs, large chromosomes, and chromosomal fragments (e.g., paragraph 148).
The art also fails to describe a use for delivering an undeliverable cargo.
Thus, given the lack of description of any use for delivering an undeliverable cargo, the structure required to make it, and how to affect it, the Artisan would not have understood applicant to have been in possession of more than delivery of cargos that are not typically delivered by way of conventional transfection mechanisms.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 99-122 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As seen by depending claim 103, the claims are generic for cargo that can undergo lipophilic interactions with a cell membrane, but the method avoids such interactions.
The specification describes such avoidance of lipophilic interactions as desirable, as lipophilic interactions with cargo and cell membrane can produce unwanted side effects in the cells, as well as with the delivery cargo (Background, last paragraph).  However, there is no description in how to avoid such interactions anywhere in the specification.  There is no description of what is meant by lipophilic interactions.  There is no description of structure or function, other than the desire to minimize the same interactions.
The Art does not provide more information.  While lipophilic interactions generally are thought of hydrophobic interactions, van der Waals interactions may be considered to be the same, but can occur between charged moieties and hydrophobic moieties, e.g., the Debye force.
Given the lack of description of the structures meant to be encompassed by lipophilic interactions, and how to avoid them, the Artisan would not have understood Applicant to have been in possession of substantial avoidance of lipophilic interactions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 99-122 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 104 generically recites that the cargo of Claim 99 is a cargo that is impermeable to cells.  Because this is a depending claim, from the independent claim, it is also clear that this scope applies to all claims.
The specification describes that the methods used herein allow the transfection of cells (e.g., TITLE, ABSTRACT).  With regard to the delivery of cargos that cannot transfect cells, there is no mention of any reason or use of the same.  What is described, however, is that this method allows the transfection of cargos that, under other transfection processes, do not work, like BACs, large chromosomes, and chromosomal fragments (e.g., paragraph 148).
The art also fails to describe a use for delivering a cell-impermeable cargo.
Thus, given the lack of description of any use for delivering a cell-impermeable cargo, the structure required to make it, and how to affect it, the Artisan would not have understood applicant to have been in possession of more than delivery of cargos that are not typically delivered by way of conventional transfection mechanisms.
(note, the above, is similar to the rejection of the generic scope of Claim 102, but wording was distinct, so the rejection was separated.)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 99-109 and 111-122 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 110 limits the membrane of the broad claims to being a generic polymer membrane.  This  means the broad claims do not require polymers to be present in the membrane.
The specification describes many things that the membrane may be made of, similar to Claim 111.  (e.g., Embodiment 14), but none of these are membranes without a polymeric structure.  In addition, the art fails to describe any membrane made without some form of polymeric structure.
Thus, the Artisan would not have understood Applicant to have been in possession of any membrane that does not comprise a polymer.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 99-113 and 115-122 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As seen by the non-rejected claim, Claim 114, the claims are generic for non-transient pressure being used to deliver the cargo through the membrane pores, and into the cells.
The specification only describes the transient pressure to deliver this, as no pressure is taught to be permanent, and even due to the forced equilibrium, that pressure will fall and become transient.
Thus, the Artisan would not have found applicant to have been in possession of a generic  non-transient pressure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 99, 100, 105, and 106-122 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,472,651. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 99: the patent teaches the same provisions of cells on one side of a porous membrane, and cargo in a solution on the opposite side of the membrane, then application of pressure to deliver the cargo (e.g., Claim 1).  In addition, the aspect of sizes of a nucleic acid to an organelle, may be found in the size range of 100nm-20µm in Claim 1.  Finally, we know it includes nucleic acids as well as organelles (e.g., Claim 14).
Claim 100: Claim 14 contains many anticipating embodiments.
Claim 105: Claim 2 contains the same volumes for the reservoir chamber.
Claim 106: Claim 3 recites the same thickness of the porous membrane.
Claim 107: Claims 4 and 5 provide the same pore size and density range, respectively.
Claim 108: Claim 5 provides the same pore density range.
Claim 109: Claim 6 provides the same diameter and densities.
Claim 110: Claim 7 provides the same polymer requirement for the membrane.
Claim 111: Claim 8 provides the same polymer materials.
Claim 112: Claim 9 provides the same deflection of the porous membrane.
Claim 113: Claim 10 provides the same deflection distances.
Claim 114: Claim 11 provides transient pressure.
Claim 115: 12 provides the same mechanisms of application of pressure.
Claim 116: Claim 13 provides the same providing step structure Markush.
Claim 117: Claim 16 provides the same cell types.
Claim 118: Claim 17 provides the same attachment mechanism Markush.
Claim 119: Claim 20 provides the same culturing on the porous membrane.
Claim 120: Claim 19 provides for the same adherent layer.
Claim 121: Claim 21 provides for the same metallic film/particle absence, and lack of heating the surface of the membrane.
Claim 122: Claim 22 provides the same cell types.
Thus, in light of the patent, the present invention claimed, would have been obvious.  The Artisan would do so, and expect success, as it is claimed by the patent.


.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 99, 100, 105-116, and 118-122 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi, et al. (2010) “Pressure Regulated Biomolecule Injection into NIH 3T3 Cells Through Integrated Nano/Mesopores”, 14th International Conference on Miniaturized Systems for Chemistry and Life Sciences, 3-7 October 2010, Groningen, The Netherlands, pp. 491-93.
Claim 99: She teaches pressure-regulated biomolecule injection into 3T3 cells through integrated nano/mesopores (e.g., TITLE).  The NIH 3T3 cells are cultured on the top surface of a porous membrane pretreated with fibronectin (p. 492, paragraph 1), cargo placed in the reservoir on the opposite side (e.g., Figure 1A).  Pressure is then applied through a pressure inlet, delivering the cargo (trypan blue dye) into the cells (e.g., results and discussion).  It should be noted that trypan blue is larger than a single nucleic acid, and smaller than an organelle.
Claim 100: the trypan blue may be considered to have the structure of synthetic particles.
Claim 105: absent reason to believe otherwise, the chamber is about 10-500µL.
Claim 106: the membrane is about 5-30µm (e.g., Experimental section).
Claim 107: the average or median pore size is about 100nm-20µm (Experimental section).
Claim 108, absent reason to believe otherwise, the porosity is met.
Claim 109: absent reason to believe otherwise the pore size and density is met.
Claim 110: the membranes are polycarbonate.
Claim 111: the porous membrane has the structure of at least a filter membrane (see also, rejection for clarity, SUPRA).
Claim 112: a deflection occurs (e.g., p. 492, paragraph 2).
Claim 113: absent reason to believe otherwise, the deflection is about 20µm-500mm.
Claim 114: the pressure is transient.
Claim 115: the pressure is applied through a port (e.g., Figure 1).
Claim 116: the solution is so-applied, into the lower chamber.
Claim 118: the cells are layered onto fibronectin, an adhesion molecule.
Claim 119: the cells are cultured on the membrane (p. 492, first paragraph).
Claim 120: as the cells are cultured on fibronectin on the membrane, it meets the requirement of adherent layer on the porous membrane.
Claim 121: no metallic film, nanoparticles, or heating is taught.
Claim 122: NIH 3T3 cells are mammalian cells.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 99, 100, and 105-122 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi, et al. (2010) “Pressure Regulated Biomolecule Injection into NIH 3T3 Cells Through Integrated Nano/Mesopores”, 14th International Conference on Miniaturized Systems for Chemistry and Life Sciences, 3-7 October 2010, Groningen, The Netherlands, pp. 491-93 as applied to claims 99, 100, 105-116, and 118-122, above, and further in view of Madeira, et al. (2010) “Nonviral Gene Delivery to Mesenchymal Stem Cells Using Cationic Liposomes for Gene and Cell Therapy”, Journal of Biomedicine and Biotechnology, vol. 2010, Article ID 73539, printed pages 1-12.
As shown above Shi teaches, and thus, also makes obvious, the various aspects of the invention, save for the use of adult stem cells and the use of DNA.  However, importantly, Shi teaches that is method may be use for transfecting cells (e.g., Conclusion) and the presentation of Shi, itself, demonstrates “proof of concept” for such methods (e.g., ABSTRACT).
However, Madeira teaches MSCs (e.g. TITLE) which are adult stem cells (e.g., p. 2, col. 2, paragraph 1) that are transfected with plasmid/lipofectamine, to express GFP (e.g., Materials and Methods).
Thus, at the time of invention, it would have been obvious to perform the methods, with the plasmid/lipofectamine and MSCs of Madeira.  The Artisan would do so as another method of transfecting the cells.  The Artisan would expect success, as the components are utilized for art-recognized purposes, and Madeira teaches the purpose includes such transfections with DNA.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/            Primary Examiner, Art Unit 1633